Citation Nr: 1720883	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-61 1286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, status post coronary artery bypass grafting, to include as due to herbicide exposure.

2.  Entitlement to service connection for a mental condition, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.

3.  Entitlement to an earlier effective date for non-service connected pension and special monthly pension based on statutory housebound status for the period prior to March 9, 2011.

4.  Entitlement to special monthly compensation based on the need for aid and attendance and housebound status.

REPRESENTATION

Appellant represented by:	Stacy P. Clark, Attorney


ATTORNEY FOR THE BOARD

M. Woodarek, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the Air Force from June 1971 to June 1974, and from June 1974 to August 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which granted entitlement to nonservice-connected pension, effective March 9, 2011; granted entitlement to special monthly pension based on statutory housebound status, effective March 9, 2011; denied service connection for coronary artery disease, status post coronary artery bypass grafting, as a result of exposure to herbicide agents; denied service connection for anxiety and depression, claimed as PTSD; and denied entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  The Veteran filed a substantive appeal for the aforementioned issues in December 2012.  

In the decision below, the Board is recharacterizing the claim for service connection for a mental condition, claimed as PTSD, anxiety, and depression, as an acquired psychiatric disorder, to include PTSD.  In doing so, the Board finds that it has not impermissibly broadened or limited the scope of the Veteran's claim, but has considered all identified psychiatric symptoms in considering the merits of the claim for service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran appointed a private attorney as his representative in an October 2013 VA Form 21-22a, which effectively revoked his prior representation by a Veterans Service Organization. 

The Veteran's claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran was not presumptively exposed to herbicides during active service, and was not actually exposed to herbicides during service.

2.  The Veteran did not have symptoms related to coronary artery disease while in service.

3.  Coronary artery disease did not manifest to a compensable degree within one year of separation from service.

4.  The Veteran has a verified in-service stressor.

5.  The Veteran does not have a current diagnosis of a mental disorder.

6.  Evidence of record does not show an earlier communication or action prior to March 9, 2011 evidencing an intent to apply for, or a belief in entitlement to, non-service connected pension or special monthly pension based on statutory housebound status.

7.  The Veteran is not shown to be housebound due to service-connected disabilities and is not in need of regular aid and attendance of another person.


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  The criteria for an effective date prior to March 9, 2011, for the award of nonservice-connected pension and special monthly pension based on statutory housebound status have not been met.  38 U.S.C.A. §§ 5110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2016).

4.  The claim for special monthly compensation based on the need for aid and attendance or housebound status is without legal merit.  38 U.S.C.A. § 1114(l), (s) (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159(c); 3.326(a) (2016).  Here, the RO issued preadjudicatory notice to the Veteran on May 12, 2011, May 27, 2011 and in May 2012, which met the VCAA notice requirements with respect to service connection for coronary artery disease, to include as due to herbicide agent exposure; service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression; entitlement to an earlier effective date for non-service connected pension and special monthly pension based on statutory housebound status; and special monthly compensation based on the need for aid and assistance or housebound status.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

With regard to the appeal for the earlier effective date claim for non-service connected pension and special monthly pension based on statutory housebound status, the Board finds that additional notice addressing such appeals is not necessary.  Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist the veteran and of his concomitant responsibilities in the development of claims involving such downstream issues is not required when the veteran was provided adequate VCAA notice following receipt of the original claim.  VAOPGCPREC 8-2003.  Because VCAA notice was sent following receipt of the original claims in this case, no further notice is needed under VCAA regarding these issues.

VA has also made reasonable efforts to obtain relevant records and evidence needed to substantiate the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The information and evidence that has been associated with the claims file includes service treatment records, military personnel records, lay statements, VA and private medical records, and a VA examination.  Additionally, the RO attempted to verify the Veteran's account of having been exposed to herbicides during his activities as a Fuel Specialist while stationed in Ubon Air Field, Thailand from October 1972 to October 1973.  However, a Memorandum from the Veterans Benefits Administration shows that they were unable to corroborate the claimed herbicide exposure based on a review of the Department of Defense (DoD) inventory of herbicide use and test sites outside of Vietnam.  VA correspondence in September 2016 requested further detailed information from the Veteran regarding his account of traveling into the jungle to conduct his service duties, which could not be verified in his service personnel records.  The Veteran did not provide sufficiently detailed information thereafter as to his location and duties to warrant a referral to the U.S. Army and Joint Services Records Research Center (JSRRC) to corroborate his account of alleged exposure to herbicides while serving in Thailand.

The Veteran was afforded a VA examination in October 2016 to address service connection for PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2016 VA examination adequately addressed the Veteran's current symptoms and behavior, and included adequate rationale for the opinions rendered based on the evidence of record and the examiner's own medical expertise.  38 C.F.R. § 3.159(c)(4); 439 Barr, 21 Vet. App. 303. 

The Veteran was not provided a VA examination in conjunction with his claim for service connection for coronary artery disease, status post coronary artery bypass grafting, to include as due to herbicide exposure.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

In this case, the Board finds that a VA examination for coronary artery disease, status post coronary artery bypass grafting, to include as due to herbicide exposure, is not required.  Although VA treatment records show the Veteran was diagnosed with coronary artery disease in July 2003, in-service exposure to an herbicide agent has not been confirmed or corroborated in this case, and as the Board will discuss below, service treatment records do not reflect problems related to a heart condition in service.  Moreover, there is no competent and credible lay or medical evidence of record which relates the claimed disability to service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Because the weight of the evidence demonstrates that the Veteran does not have confirmed exposure to Agent Orange or other tactical herbicide agent within the meaning of 38 C.F.R. § 3.307 in service, as discussed below, there is no duty to provide a VA medical examination.  As explained in this decision, the Board finds that the weight of the evidence demonstrates no in-service exposure to an herbicide agent, no symptoms, injury, or disease related to a heart condition in service, and no continuity of symptoms since service separation.  Thus, there is no reasonable possibility that a VA opinion could aid in substantiating the claims for service connection because there is no relevant injury, disease, event, or exposure in service to which any current disabilities could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (2016) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service; where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination). 

Because the evidence demonstrates no in-service exposure, disease, injury, or symptoms, referral of this case to obtain an opinion as to the etiology of the Veteran's claimed disabilities would place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of in-service exposure, and could only result in a speculative opinion or purported opinion of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  Accordingly, the Board finds that a remand for a VA examination or opinion to address coronary artery disease is not warranted. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(c), 3.326(a) (2016).

Service Connection Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004);  see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of all medical and lay evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of evidence for and against the claim.  See 38 C.F.R. § 3.102 (2016).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Entitlement to service connection for coronary artery disease, status post coronary artery bypass grafting, to include as due to herbicide exposure.

A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2016).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309(e) (2016).  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Id.

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2016).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii) (2016). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27, 630 (May 20, 2003). 

The Veteran contends, in a March 2011 claim, that service connection is warranted for coronary heart disease, status post coronary artery bypass grafting, to include as due to herbicide exposure.  VA treatment records dated in July 2003 indicate a diagnosis of coronary artery disease by cardiac catheterization. 

Military personnel records show that the Veteran served with the 410th Supply Squadron as a Fuel Specialist in Ubon, Thailand from October 1972 to October 1973.  The Veteran submitted lay statements in August 2016 and September 2015 in which he indicated that while stationed in Ubon, Thailand from 1972 to 1973, he would perform duties six to eight miles off-base in the jungle, unloading tankers and pumping fuel back to the base by pipelines.  The Veteran has not contended, and military treatment records do not indicate, the handling or spraying of herbicides within his service occupation duties as a Fuel Specialist.  

VA's Adjudication Procedural Manual, M21-1MR, notes that VA has determined special consideration should be extended to veterans who claim herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q.  The M21-1MR directs adjudicators to concede herbicide exposure on a direct/facts-found basis for veterans who served in the U.S. Air Force in Thailand during the Vietnam Era, served at one of the Royal Thai Air Force Bases, and performed duties that placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.

In this case, the Veteran was stationed on the Ubon Air Field, Thailand in October 1972 to October 1973 during the Vietnam War, however, the Veteran's Base was not exposed to tactical herbicides and he did not perform duties that placed him on or near the perimeter of the Base during service.  Instead, the Veteran has contended that he would perform his fuel transportation duties six to eight miles off-base during his year of service in Thailand, and has contended, through his representative, that these statements explain his exposure to Agent Orange, which has caused his coronary artery disease.  Although the Veteran is competent to report on his service occupational duties, to which he had first-hand knowledge, the Veteran is not competent to provide the etiology of his coronary artery disease, which the Board finds is a question requiring medical expertise.  See 38 C.F.R. § 3.159(a) (2016).

The RO attempted to verify the Veteran's account of having been exposed to herbicide agents while stationed at Ubon Air Field, Thailand from October 1972 to October 1973.  However, a Memorandum of record from the Veterans Benefits Administration shows that they were unable to corroborate the Veteran's claimed herbicide exposure based on a review of a Department of Defense (DoD) inventory of herbicide use and test sites outside of Vietnam.  Further, in September 2016, the RO requested further detailed information from the Veteran regarding his August 2016 account of traveling into the jungle as part of his service duties, which could not be verified in his military personnel records.  The Veteran's September 2016 statement in response to VA's inquiry did not meet the minimum level of detail required for the RO to seek assistance from the JSRRC to corroborate his account.  
The Memorandum further shows that the DoD list indicated that only limited testing of tactical herbicides was conducted in Thailand from April 1964 to September 1964 at the Pranburi Military Reservation associated with the Replacement Training Center near Pranburi, Thailand.  The Memorandum shows that tactical herbicides were used and stored in Vietnam and not Thailand.  While the Memorandum does note that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, these commercial herbicide agents are not tactical herbicides within the meaning of 38 C.F.R. § 3.307 to warrant the presumption of service connection.

The Board finds that the Veteran's assertion indicating that he was exposed to Agent Orange or herbicide agents while stationed in Ubon, Thailand is not credible. Official records from the DoD show that tactical herbicides were not sprayed, tested, or even stored at Ubon, Thailand.  The Board finds that information from such official sources outweighs the Veteran's own assertions of exposure made for compensation purposes.  The Veteran has not alleged working on or along the perimeter of the base, but has reported traveling six to eight miles out into the jungle to transport fuel back to base from tankers.  Further, even had the Veteran worked on or along the perimeter of the Ubon Air Field, there is no presumption for service connection based on any exposure to commercial herbicide agents that the Veteran may had been exposed to.  Thus, the Board finds that the weight of the evidence does not support a finding that the Veteran was exposed to Agent Orange or other herbicides during active service; therefore, herbicide exposure cannot be presumed.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307, 3.309 (2016).

While no presumption of herbicide exposure has been satisfied, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection for coronary artery disease, to include as due to herbicide exposure, on a direct basis.

Service treatment records do not identify any injury or disease to the cardiovascular system.  The Veteran has not otherwise identified symptoms related to his coronary artery disease in service, or injuries or incidents, other than herbicide exposure, which has not been confirmed in this case.

In an initial claim for compensation dated in March 2011, the Veteran indicated that he was first treated for ischemic heart disease in 2005 from Agent Orange, and had triple bypass surgery in January 2005.  The Board finds that although the Veteran is competent to report his medical diagnoses, he is not competent to provide the etiology of his ischemic heart disease, which requires medical training and expertise.  See 38 C.F.R. § 3.159(a) (2016).

Medical treatment records indicate that the Veteran was diagnosed with coronary artery disease by cardiac catheterization in July 2003.  A note by a VA resident physician in January 2005 also indicates the Veteran had a myocardial infarction in 1997.  No earlier dates of onset or treatment have been identified.

After review of the evidence, lay and medical, the Board finds that the weight of the evidence does not support direct service connection for coronary artery disease.  As noted above, the Veteran has not identified any symptoms related to the cardiovascular system in service.  There is no evidence of complaints related to, treatment for, or diagnoses of heart disease during active service, and there is no indication of symptoms, treatment, or diagnoses of a heart condition until decades after service separation in 1997.  As such, the Board finds that the weight of the evidence shows that service connection for coronary artery disease must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

To the extent that the Veteran contends that his disabilities are related to Agent Orange, due to the lack of corroborating evidence in official documents or elsewhere, the Board finds that that the Veteran's lay statements are not credible to establish that he was actually exposed to any herbicide agents in service, and his lay assertions of exposure similarly has not been corroborated by evidence of record. See Bardwell, 24 Vet. App. at 40 (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Instead, information from the DoD show that tactical herbicides were never used at Ubon, Thailand, where the Veteran was stationed.  Absent either credible evidence of herbicide exposure or corroborating evidence of actual exposure to tactical herbicides in service, the Board finds that there is no basis for direct service connection due to herbicide exposure.  The Board finds that the Veteran's own assertions are insufficient to establish actual exposure any tactical herbicide agents in service.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Insomuch as commercial herbicide agents may have been used at the Veteran's base in Ubon, the Board finds that the Veteran has not identified, with any specificity, any actual physical exposure to such commercial herbicide agents, and there is no evidence of record which corroborates any such alleged exposure.  See Bardwell, 24 Vet. App. 36.  

For the reasons discussed above, a preponderance of the evidence is against the claim for service connection for service connection for coronary artery disease.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression. 

Service connection for PTSD generally requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), under Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2016); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2014); 
38 C.F.R. § 3.304(f) (2016).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran had a qualifying combat stressor as set forth in 38 C.F.R. § 3.304(f).

When the veteran's stressor does not qualify under the combat stressors set forth in 38 C.F.R. § 3.304(f), the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, 38 C.F.R. § 3.304(f) is not for application and the claimed stressor must be corroborated by credible supporting evidence.

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.  Moreau, 9 Vet. App. 389.

The Veteran contends that he has anxiety and depression, claimed as PTSD, which is due to his service while stationed at K.I. Sawyer Air Force Base, Michigan around 1975 or 1976, when he was deployed to a crash site of a B-52 plane which killed all eight servicemen aboard.  

After a review of all the evidence, the Board finds, first, that the reported stressor has been corroborated by credible supporting evidence.  Moreau, 9 Vet. App. 389.  The Veteran submitted a September 2016 statement describing his presence at the crash site of a B-52 plane, while stationed at K.I. Sawyer Air Force Base, Michigan in either 1975 or 1976, where all eight service members aboard had died.

The Veteran's DD Form 214 and military personnel records indicate that he was stationed at K.I. Sawyer Air Force Base, Michigan from November 1973 to March 1974, September 1974 to January 1975, and April 1975 to July 1977 but do not confirm the occurrence of a B-52 plane crash.

The Veteran submitted a Flight Safety Foundation, Aviation Safety Network webpage which indicated that on April 1, 1977, an Air Force Boeing B-52H plane flew into the ground on approach for landing during a storm at K.I. Sawyer Air Force Base, Michigan.  The website also reported that all eight crew on board were killed.  

Although the Veteran's initial statement regarding the approximate date of his in-service stressor did not match the date of the verified account of the event, the other circumstances and details of the B-52 plane crash reported by the Veteran are consistent with the evidence verifying the crash.  Further, the Veteran's military personnel records place him on K.I. Sawyer Air Force Base at the time of the event.  Therefore, the Board finds that the reported stressor has been corroborated in the record.  Moreau, 9 Vet. App. 389.

The Board, however, after review of all the lay and medical evidence of record, finds that there is no diagnosis of PTSD.  In a September 2016 statement, the Veteran indicates that after his traumatic in-service event, he didn't care and started drinking a lot and getting into trouble.  He further reported that he had bad dreams and night sweats and sometimes still experiences these symptoms.

In an October 2016 VA examination, the Veteran reported his aforementioned in-service stressor, and although the VA psychologist opined his in-service stressor was adequate to support a diagnosis of PTSD, she did not diagnose the Veteran with PTSD under the DSM-V, based off of his current symptomology and medical history.  During the examination, the Veteran denied having PTSD symptoms but rather stated he felt nervous due to financial stress, and had decreased interest, motivation and energy due to his compromised breathing issues.  He denied any previous mental health treatment for PTSD and did not report any issues with sleeping.  In observing the Veteran, the VA psychologist reported that he did not have delusions or hallucinations, and that his mood and affect were in the normal range of function.  He had the ability to maintain minimal personal hygiene and other basic activities of daily living.  The Veteran was oriented to person, place and time, and his cognitive functioning was in the normal range.  In assessing whether the Veteran had a diagnosis of PTSD under the DSM-V criteria, the VA psychologist reported that the Veteran did not have intrusion symptoms, persistent avoidance of stimuli, negative alterations in cognitions and mood, or marked alterations in arousal and reactivity associated with his verified in-service stressor.  Based on the foregoing, the VA psychologist opined that the Veteran did not meet the DSM-V criteria for PTSD and further opined that the Veteran did not have a mental disorder that conformed to the DSM-V.  

The Board finds probative competent and credible October 2016 VA examination where the VA psychologist did not diagnose the Veteran with PTSD based on a behavioral examination and his medical history.  The Board finds that this opinion was based on a review of the record, a comprehensive interview of the Veteran and a full mental status examination based on the DSM-V criteria.  The Veteran has not otherwise provided evidence identifying a currently diagnosis of PTSD, nor is a diagnosis of PTSD identified by VA or private medical evidence of record.  Therefore, the weight of the credible and competent evidence does not establish a diagnosis of PTSD.

The Veteran also contends that he has anxiety and depression related to his aforementioned in-service stressor.  As previously discussed, the Veteran, in a September 2016 statement, indicated that after witnessing his in-service stressor, he didn't care and started drinking a lot and getting into trouble.  He further reported that he had bad dreams and night sweats and sometimes still experiences these symptoms.

During an October 2016 VA examination the Veteran stated that he had been taking an anti-depressant for several years due to depression related to his medical issues.  When reporting his medical history, the Veteran indicated he felt helplessness, hopelessness, and worthlessness but associated these symptoms with his non-service connected chronic obstructive pulmonary disease and not being able to breathe well.  The Veteran recounted feeling nervous due to financial stress and feels decreased interested, motivation and energy due to his compromised breathing issues.  The VA psychologist observed that the Veteran had no impairment of thought process or communication and that he was able to maintain minimal personal hygiene and other basic activities of daily living.  Given the Veteran's medical history and based off of her own behavioral observations, the VA psychologist did not diagnose the Veteran with a mental disorder under the DSM-V criteria.

Medical treatment records dated January 2003 indicate that the Veteran had a past medical history of anxiety and depression.  However, a note in March 2012 indicates that the Veteran had a negative screen for depression and a negative screen for PTSD, to which he indicated he did not: have little interest or pleasure in doing things; feel down, depressed or helpless; have nightmares; feel constantly on guard, watchful or easily startled; or feel numb or detached from others, activities or surroundings.  VA treatment records do not indicate a diagnosis of anxiety, depression or any other mental disorder.

Private treatment records indicate that the Veteran began taking anti-anxiety medications in April 2010 while receiving ongoing treatment for his chronic obstructive pulmonary disease.  In clinical notes dated April 2010 to March 2011, the private physician reported that the Veteran had a depressed affect and was anxious.  Private treatment records do not indicate a diagnosis of anxiety, depression or any other mental disorder.

The Board finds probative the credible and competent October 2016 VA medical opinion in which the VA psychologist did not diagnose the Veteran with a mental disorder.  As previously discussed, this opinion was based on a review of the record, a comprehensive interview of the Veteran and a full mental status examination based on the DSM-V criteria.  The Board finds that the VA examiner provided adequate reasons and bases for the opinion.  And, although medical evidence shows the Veteran is prescribed anti-anxiety medication and had a reported history of depression, VA and private treatment records do not provide a diagnosis for a psychiatric disorder.  Therefore, the Board finds that the weight of the credible and competent evidence does not establish a current diagnosis of an acquired psychiatric disorder, to include anxiety and depression.

Based on findings from the October 2016 VA examination, and other medical evidence of record, the Board finds that the weight of the evidence does not establish a current diagnosis of an acquired psychiatric disorder, to include PTSD, anxiety and depression.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the instant case, there is no current medical evidence of a qualifying acquired psychiatric disorder or PTSD, and therefore, service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, is not warranted.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. 49. 

Entitlement to an earlier effective date for non-service connected pension and special monthly pension based on statutory housebound status, prior to April 11, 2011.

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 510(a) (West 2014).  A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p), 3.151 (2016).  Any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2016).  Such an informal claim must identify the benefit sought.  Id.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016). 

VA is required to identify and act on informal claims for benefits.   38 U.S.C.A. 
 § 5110(b)(3) (West 2014); 38 C.F.R. §§ 3.1(p), 3.155(a) (2016).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The Board finds that an effective date prior to March 9, 2011, the date the Veteran filed a claim for non-service connected pension and special monthly pension, statutory housebound status, is not warranted.  Upon a thorough review of the claims file, the Board finds that there is no earlier communication or action evidencing intent to apply for, or a belief in entitlement to, non-service connected pension or special monthly pension based on statutory housebound status.  See 38 C.F.R. §3.400 (2016).  Rather, the Board notes that the Veteran's March 9, 2011 application for compensation and/or pension form did not formally claim entitlement to nonservice-connected pension and special monthly pension, but expressly indicated his application for entitlement to compensation benefits.  However, the application form informally raised an entitlement to pension benefits which were subsequently adjudicated by the RO.  For these reasons, the Board finds that an effective prior to March 9, 2011 is not warranted.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107 (b) regarding benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's appeal for an earlier effective date, the doctrine is not for application.  See Gilbert, 1 Vet. App. 49.




Entitlement to special monthly compensation based on the
 need for aid and attendance or housebound status.

In order to receive special monthly compensation based on being permanently housebound, the Veteran is required to have a single service-connected disability rated at 100 percent, and (1) additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) he must be permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C.A. 
§ 1114(s); 38 C.F.R. § 3.350(i) (2016).  The "housebound" requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  Id.

The Veteran is currently service connected for tinnitus at 10 percent disabling, and thus, the Board finds that the claim for special monthly compensation is not warranted based on not having a single-service connected disability rated at 100 percent under 38 U.S.C.A. 1114(s).

After a review of all the evidence, lay and medical, the Board finds that the Veteran is not permanently housebound by reason of service-connected disabilities to warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  A March 2011 Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by the Veteran's private physician, shows that the Veteran is not permanently housebound.  The March 2011 VA authorized examination shows that the Veteran came to the examination alone, that he traveled to the office by car, and shows that he could travel beyond the immediate vicinity of his home.  The private physician indicated that the Veteran was able to feed himself, prepare his own meals, and did not need assistance with hygiene needs, medication management or financial affairs management.  The Veteran was able to bear weight on both lower extremities, with steady balance and coordination.  He was able to ambulate and leave the home or immediate premises without assistance of devices.  The weight of the competent, credible medical evidence shows that the Veteran is not permanently housebound by reason of service-connected disabilities as he was able to leave his home or attend appointments without assistance.

For these reasons, the Board finds the weight of the evidence does not establish that the Veteran is housebound as a result of service-connected disabilities under 38 U.S.C.A. § 1114(s).  Accordingly, the Board finds that special monthly compensation is not warranted under the provisions of 38 U.S.C.A. § 1114(s) based on housebound status.  Because the preponderance of the evidence is against the appeal for special monthly compensation under 38 U.S.C.A. § 1114(s), the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2016).  

The Board will next address issue of whether special monthly compensation is warranted based on the need for regular aid and attendance under the provisions of 38 U.S.C.A. § 1114(l).  The Veteran generally contends he is entitled to special monthly compensation for regular aid and assistance.  After a review of all the evidence, lay and medical, the Board finds that for the entire appeal period, the Veteran is not in need of regular aid and attendance of another person as a result of service-connected disabilities.  See 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2016).  

Relevant factors considered in determining the need for regular aid and attendance include an inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; an inability to feed himself; an inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  See 38 C.F.R. § 3.352(a) (2016).  

Relevant factors considered in determining the need for regular aid and attendance include an inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; an inability to feed himself; an inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  See 38 C.F.R. § 3.352(a) (2016).  A March 2011 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, completed by the Veteran's private physician, shows that the Veteran was able to feed himself, prepare his own meals, and able to bathe, shave dress, and tend to other hygiene needs without assistance.  He was able to ambulate at will with no difficulty and without any assistance devices such as canes, walkers or wheelchairs.

Therefore, the Board finds that due to service-connected tinnitus, the Veteran is not in need for regular aid and attendance of another person to dress or undress himself, to keep himself ordinarily clean and presentable, to attended to thee wants of nature, and to protect him from the hazards or dangers incident to his daily environment.  See 38 U.S.C.A. § 5107(b) (West 2016); 38 C.F.R. §§ 4.3, 4.7 (2016); see also 38 C.F.R. § 3.352(a).  As the Veteran has not met the criteria to establish the need of regular aid and attendance, the Board finds that entitlement to special monthly compensation is unwarranted.  See Prejean v. West, 13 Vet. App. 444, 448 (2000); Turco v. Brown, 9 Vet. App. 222 (1996).  The Board finds that the weight of the evidence is against the claim, and the doctrine of the benefit of the doubt is not for application.  See 38 C.F.R. §§ 4.3, 4.7 (2016).   















(Continued on next page)
ORDER

Entitlement to service connection for coronary artery disease, status post coronary artery bypass grafting, to include as due to herbicide exposure, is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety and depression, is denied.

Entitlement to an earlier effective date prior to March 9, 2011 for nonservice-connected pension and special monthly pension for statutory housebound status is denied.

 Entitlement to special monthly compensation based on a need for aid and attendance and housebound status is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


